ROSS MILLER Secretary of State 204 N. Carson Street, Suite 4 Carson City, Nevada89701-4520 (775) 684-5708 Website:www.nvsos.gov CERTIFICATE OF CHANGE PURSUANT to NRS 78.209 Filed in the office of Document Number 2009-0769398-73 /s/ Ross Miller Ross Miller Filing Date and Time 11/02/20098:30 AM Secretary of State State of Nevada Entity Number E0206632007-4 USE BLACK IN ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICR USE ONLY Certificate of Change filed Pursuant to NRS 78.209 For Nevada Profit Corporations 1. Name of Corporation: SLAP, INC. 2. The board of directors have adopted a resolution pursuant to NRS 78.209 and have obtained any required approval of the stockholders.YES 3. The current number of authorized shares at the par value, if any, of each class of series, if any, of shares before the change: 4. The current number of authorized shares at the par value, if any, of each class of series, if any, of shares after the change: 5. The number of shares of each affected class or series, if any, to be issued after the change in exchange for each issued share of the same class or series: 6. The provision, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby: n/a 7. Effective date of filing (optional): November 2, 2009 8. Signature: (required) /s/ D. Wehrhahn Signature of Officer President Title IMPORTANT:Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.Nevada Secretary of State Stock Split Revised: 3-6-09
